UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6007


UNITED STATES OF AMERICA,

                    Petitioner - Appellee,

             v.

TIMOTHY LEAK,

                    Respondent - Appellant.




                                      No. 17-6190


UNITED STATES OF AMERICA,

                    Petitioner - Appellee,

             v.

TIMOTHY LEAK,

                    Respondent - Appellant.




Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. W. Earl Britt, Senior District Judge. (5:14-hc-02166-BR)
Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Leak, Appellant Pro Se. Jennifer Dee Dannels, FEDERAL MEDICAL
CENTER, Butner, North Carolina; Robert J. Dodson, Special Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Timothy Leak appeals from the district court’s orders denying his pro se motions

to vacate the November 2014 judgment committing him to the custody and care of the

Attorney General pursuant to 18 U.S.C. § 4246(d) (2012) and for a discharge hearing

pursuant to 18 U.S.C. § 4247(h) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Leak, No. 5:14-hc-02166-BR (E.D.N.C. Dec. 16, 2016; Jan. 3, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          3